DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on March 02, 2021 has been entered. Claims 1-14 and 20 are amended. Claims 1-20 are pending in this application, with claims 1, 13 and 20 being independent.

Election/Restrictions
Submitted claims 1-20 are directed to an invention, wherein each of the independent claim 1 is associated with pluralities of species, such as Robot utilizing cooperative robot localization (Fig. 1A-1C, and Fig. 10) and Tracking system for robot pose (Fig. 1D). 
Independent claim 13 is directed to a method for estimating a pose of the robot (Species, Fig. 3 or 6).
Independent claim 20 is directed to a non-transitory computer-readable storage medium…for performing a method (Species. Fig. 1D). 
Examiner issued restriction earlier and in response, the Applicant failed to rewrite claims according to one of the species, instead the applicant filed claims which combined two species and/or embodiment together. The applicant is responsible to elect one of the species and rewrite the claims either for Tracking System (Fig. 1D) or 
The species as cited above are independent or distinct because they are related to different systems as separated in Fig. 1A-1C, Fig. 1D, Fig. 3, 6, Fig. 10. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of ONE (2) MONTH or THIRTY (60)
DAYS, whichever is longer, from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/B M M HANNAN/Examiner, Art Unit 3664